PECK, District Judge.
On motion for a new trial.
[1] It appearing, upon inspection, that the description in the search warrant contained of the things to be seized thereunder did not embrace any papers or documents of the defendant, and that therefore it was not broad enough to include the letter from Alonzo Taylor to the defendant, dated April 14, 1919, the defendant was, on his petition heretofore filed herein, entitled to a return of the said letter, and an order may be so taken. Weeks v. United States, 232 U. S. 383, 34 Sup. Ct. 341, 58 L. Ed. 652, L. R. A. 1915B, 834, Ann. Cas. 1915C, 1177; U. S. v. Friedberg (D. C.) 233 Fed. 313; State v. Slamon, 73 Vt. 212, 50 Atl. 1097, 87 Am. St. Rep. 711.
[2] And it further appearing that the said letter was improperly admitted in evidence against the defendant’s exception, and that the same was prejudicial to the defendant, the verdict will be set aside, and a new trial of this cause granted.